DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 12/28/2021, wherein:
Claims 1, 5-7, and 11 have been amended;
Claims 2-4, and 8-10 remain as original; and
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Amendments of claims 6, 7, and 11 resolves the previous rejections of the claims under 35 U.S.C. 112(b) and the previous rejections are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 7 recite limitations for “identified distribution objects”, “plurality of identified distribution triggering events”, “trust source distribution instructions” and “plurality of trust source distribution triggering events”.  The limitations are indefinite because these terms are not included or defined in the specification or recognized in the art, and therefore it is unclear what the meanings of the limitations are.    
The claims state that the “identified distribution objects” are selected from merchandise, video messages, voice messages and text messages.  The closest reference in the specification similar to “identified distribution objects” is paragraph 83 of the specification which states that “The distribution trust system is configurable to issue…initiate one or more gift disbursements…instead of a gift, the system can send a voice, or video message or electronic communication later in time following the same process as a gift disbursement”.  For purposes of examination and in accordance with the specification, the limitation “identified distribution objects” will be interpreted as “gift disbursements” issued by the trust disbursement system which may include gifts such as merchandise, video messages, and text messages.   
In regards to the limitation for “a plurality of identified distribution triggering events for each one of the one or more identified distribution objects”, it is unclear what an “identified distribution triggering event” is and it is also unclear how there could be a plurality of “identified distribution triggering events” for each identified distribution object.  The closest term in the specification to an “identified distribution triggering event” is a “disbursement trigger” in paragraph 0082 and the specification further indicates in paragraphs 0082-0089 that the trust is distributed upon the death of the user.  The specification further states in Example 2 and Example 3 described in paras. 0086-0089 that gifts may be delivered at a future time to one or more beneficiaries “e.g., a string of pearls for a daughter’s 21st birthday, a leather briefcase for projected college graduation, etc.”.  For purposes of examination and in accordance with the specification, the limitation “a plurality of identified distribution triggering events” will be interpreted as the death of the requestor of the trust plus an additional triggering event such as a birthday, graduation, or other event for the gift disbursement to the beneficiary recipients.  
In regards to the limitation for “trust source distribution instructions”, it is unclear what a “trust source distribution instruction” is or what a trust source distribution includes.  The closest term in the specification to a “trust source distribution instruction” is “instructions 520” in paragraph 0065 which states that “the trust distribution system is configurable to provide instructions 520 to a trust account or deposit account”.  The specification further states in paras. 0066-0085 and figs. 5-6D, that the trust distribution system includes a retirement account distribution process for distributing the user’s retirement funds such as an IRA, 401K, 403b, etc. to the beneficiaries of the trust.  For purposes of examination and in accordance with the specification, the limitation “trust source distribution instructions” will be interpreted as “instructions for distributing the requestor’s retirement accounts to the beneficiary recipients”.
In regards to the limitation for “a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions”, it is unclear what a “trust source distribution triggering event” is and it is also unclear how there could be a plurality of “trust source distribution triggering events” for each trust source distribution instruction.  The closest term in the specification to a “trust source distribution triggering event” for distribution the retirement accounts of the requestor is in paragraph 0066 which states that the retirement account distribution process is initiated upon the death of the user and paragraph 0080 which states “turning to Fig. 6B, a retirement account distribution 605 upon death process is illustrated”.  There is no reference in the specification to a triggering event for distribution of the requestor’s retirement accounts other than the death of the requestor.  For purposes of examination and in accordance with the specification, the limitation “a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions” will be interpreted as the death of the requestor. 

Dependent claims 2-6, and 8-11, are rejected pursuant to 35 USC 112(b) based on their dependency on a claim rejected pursuant to 35 USC 112(b).  The rejections that follow are interpreted in light of the 35 USC 112(b) rejections discussed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for creating a trust which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-11 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: creating a trust.  The steps of: perform operations comprising: receiving a request to create a trust from a requestor; obtaining recipient information from the requestor; obtaining one or more identified distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from merchandise, video messages, voice messages, and text messages; obtaining a plurality of identified distribution triggering events for each one of the one or more identified distribution objects from the requestor for the recipient; appending the recipient information to a trust blockchain; appending the one or more identified distribution objects for the recipient to the trust block chain; appending the plurality of identified distribution triggering events for each one of the one or more identified distribution objects to the trust block chain; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust blockchain; appending the one or more trust source distribution instructions for the recipient to the trust block chain; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust block chain; obtaining an advisor information from the requestor; appending the advisor information to the trust blockchain; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust blockchain, receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, when considered collectively as an ordered combination, recite the abstract idea of creating a trust.  
For independent claim 7, the claim recites an abstract idea of: creating a trust. The steps of: A method for account creation, the method comprising: receiving a request to create a trust from a requestor; obtaining recipient information from the requestor; obtaining one or more identified distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from merchandise, video messages, voice messages, and text messages: obtaining a plurality of identified distribution triggering events for each one of the one or more identified distribution objects from the requestor for the recipient, appending the recipient information to a trust blockchain; appending the one or more identified distribution objects for the recipient to the trust block chain, appending the plurality of identified distribution triggering events for each one of the one or more identified distribution objects to the trust block chain; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust blockchain; appending the one or more trust source distribution instructions for the recipient to the trust block chain; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust block chain: obtaining an advisor information from the requestor; appending the advisor information to the trust blockchain; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust blockchain; receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events, and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, when considered collectively as an ordered combination, recite the abstract idea of creating a trust.
Independent claims 1 and 7, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  The claimed steps for creating a trust, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity because they are commercial or legal interactions including agreements in the form of contracts and business relations.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-6, and 8-11 recite similar limitations as independent claims 1, and 7; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only further refine the abstract idea of creating a trust.  For instance in claims 2-4, and 8-10, the additional limitations of: obtaining a marital status from the requestor; obtaining spousal information from the requestor; obtaining spousal agreement from a spouse of the requestor; confirming the marital status; generating a marital status completion block; and appending the marital status completion block to the trust blockchain; obtaining a personalization input from the requestor for the one or more recipients; generating a personalization completion block; and uploading the personalization completion block to the trust blockchain; creating an account set-up form; creating a management agreement; creating an account transfer form; creating a margin agreement; creating an options agreement; creating a money movement agreement; generating a distribution documents completion block containing the one or more created forms and agreements; and appending the distribution documents completion block to the trust blockchain, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these describe the data that is collected and used to create the trust.
In claims 5, 6, and 11 the limitations of: generate a unique hash value for each of the documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the trust blockchain; notifying the recipient of a distribution under the trust; obtaining a distribution location from the recipient; making a distribution to the recipient; generating a distribution delivery completion block; and appending the distribution delivery completion block to the trust blockchain; under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these describe the intermediate steps of recording the trust on the blockchain and the steps for distributing the completed trust to a beneficiary.
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the system, the instructions, the trust blockchain, and appending to the trust blockchain”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 7 only recite the additional elements of “at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented”.  A plain reading of Figure 1, and associated descriptions in at least: para. 0028 of the specification stating “processing components and processors generally includes circuitry used for implementing the communication and/or logic functions of a particular system”, para. 0092 of the specification stating “A computing device can include without limitation a mobile user device such as a mobile phone, a smart phone and a cellular phone, a personal digital assistant ("PDA"), such as an iPhone®, a tablet, a laptop and the like…a user can execute a browser application over a network, such as the Internet…a user may access a web browser, e.g., to provide access to applications and data and other content located on a website or a webpage of a website”, para. 0095 of the specification stating “software will constitute a "machine readable medium," that is both tangible and stores the instructions in a non-transitory form… for execution on an associated computing device”, and para. 0032 of the specification stating “the blockchain systems 50, and the components therein, may be one or more private blockchains, one or more public blockchains, and/or one or more hybrid blockchains”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 7 are directed to an abstract idea. 
Dependent claims 2-6, and 8-11, recite similar additional elements as the independent claim including generic computer components, such as “the system, the instructions, the trust blockchain, and appending to the trust blockchain”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented” to perform the steps of independent claim 1 for: perform operations comprising: receiving a request to create a trust from a requestor; obtaining recipient information from the requestor; obtaining one or more identified distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from merchandise, video messages, voice messages, and text messages; obtaining a plurality of identified distribution triggering events for each one of the one or more identified distribution objects from the requestor for the recipient; appending the recipient information to a trust blockchain; appending the one or more identified distribution objects for the recipient to the trust block chain; appending the plurality of identified distribution triggering events for each one of the one or more identified distribution objects to the trust block chain; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust blockchain; appending the one or more trust source distribution instructions for the recipient to the trust block chain; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust block chain; obtaining an advisor information from the requestor; appending the advisor information to the trust blockchain; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust blockchain, receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, and based on similar reasoning and rationale for the steps of independent claim 7, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receiving a request to create a trust from a requestor, obtaining recipient information from requestor, obtaining one or more identified distribution objects from the requestor, obtaining a plurality of identified distribution triggering events, obtaining one or more trust source information from the requestor, obtaining one or more trust source distribution instructions from the requestor, obtaining a plurality of trust source triggering events, obtaining an advisor information from the requestor, receiving a notification of an occurrence of a distribution triggering event, delivering the trust source distribution, the video message, the voice message, and the text message, or instructing a merchant to deliver merchandise”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “generating the trust…, and determining if the distribution triggering event corresponds to…distribution triggering events”.  MPEP 2106.05(d)(ii) also provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “creating a trust blockchain, appending the recipient information to a trust blockchain, appending the one or more identified distribution objects…to the trust blockchain, appending the one or more identified distribution triggering events…to the trust blockchain, appending the one or more trust source information to the trust blockchain, appending the one or more trust source distribution instruction…to the trust blockchain, appending the plurality of trust source distribution triggering events…to the trust block chain, appending the advisor information to the trust blockchain, and appending the trust to the trust blockchain”.  Furthermore, the benefits of using a blockchain are well-understood, routine activities previously known to the industry, specified at a high level of generality (See MPEP 2106.05(d)) as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
Therefore, independent claims 1 and 7 are not patent eligible.  
In addition, the dependent claims 2-6, and 8-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the system, the instructions, the trust blockchain, and appending to the trust blockchain” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 2-6, and 8-11 recite limitations for: “generating a…completion block, appending…to the trust blockchain, uploading…to the trust blockchain, generating a unique hash value…based on a secure hash algorithm in real time and store each unique hash value on the trust blockchain, creating a trust blockchain”, which are electronic record keeping, storing and retrieving information in memory that are well understood and conventional functions (see MPEP 2106(d)(ll).  Dependent claims 2-6, and 8-11 also recite limitations for: “obtaining…, notifying the recipient…, making a distribution…, and receiving a request…”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  Dependent claims 2-7 also recite limitations for: “confirming…, creating…a form, and creating a…agreement”, which are akin to performing repetitive calculations which are well understood and conventional functions (see MPEP 2106(d)(ll).  For these reasons, dependent claims 2-6, and 8-11 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315143 to Rang et al. (hereinafter referred to as Rang), in view of US 2002/0072925 to Krim (hereinafter referred to as Krim).

In regards to claim 1, Rang discloses a system (proper plan server 100 contains software modules such as trust module 208 programmed to create estate planning documents, para. 0035, figs. 1,  2, 14) comprising: at least one hardware processor (system includes proper plan server 100 which is the centralized estate planning server or network which hosts the software to effectuate the transfer of estate planning information across different networks and databases, para. 0032, figs. 1, 2, 5, 8, 9, 12, and 14); and a memory storing instructions (fig. 14 depicts computer architecture for implementing the software and computer instructions of the described embodiments and 1440 depicts memory, para. 0053, fig. 14) that, when executed by the at least one hardware processor (computer implemented aspects of a computing device may be implemented or performed with a processor shown as CPI 1420, para. 0053, fig. 14), causes the at least one hardware processor to perform operations (computer readable medium carry instructions to a processor for execution, para. 0057, fig. 14) in a networked computing environment (software may be communicated through a network such as the Internet, para. 0056) comprising: receiving a request (a user 102 logs into proper plan server 100 through a remote computer through an internet connection, para. 0032) to create a trust from a requestor (user can create a full trust through the use of the trust module 208, para. 0043, fig. 7); creating a trust blockchain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan, para. 0020, fig. 13); obtaining recipient information from the requestor (user enters information necessary to designate beneficiaries, heirs, trustors, trustees, and any other information typically provided to an estate planning attorney, para. 0034); obtaining one or more identified distribution objects (see 112(b) rejections) from the requestor for the recipient (proper plan web page 300 GUIs for providing information on user’s accounts, properties, retirement plans, insurance, annuities, real estate and other holdings; and for designating beneficiaries and a transfer feature 322 for effecting transfer of assets, para. 0038, figs. 3, 4, and 6), wherein the one or more identified distribution objects are selected from merchandise (proper plan web page 300 GUIs for providing information on user’s properties, para. 0028); obtaining a plurality of identified distribution triggering events (see 112(b) rejections) for each one of the one or more identified distribution objects from the requestor for the recipient (transfer feature 322 allows a user to effectuate a transfer of properties during the life or after the death of the transferor with a menu of features to transfer-on-death or designate an estate or trust, para. 0042, fig. 6); appending the recipient information to a trust blockchain (In step 1320, the signed estate plan is broadcast as a transaction to nodes on a blockchain network and at step 1350, the user’s estate documents such as a trust is entered as a record into a block, para. 0050, fig. 13; each time a new data record is fed into one of the nodes on the blockchain it is broadcasted to all the nodes on the network, para. 0050, fig. 13); appending the one or more identified distribution objects for the recipient to the trust block chain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); appending the plurality of identified distribution triggering events for each one of the one or more identified distribution objects to the trust block chain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); obtaining one or more trust source information from the requestor (funding wizard module 204 prompts the user to enter information on specific accounts and financial institutions such as the user’s banks, brokerage accounts, retirement accounts, insurance companies and other institutions where the user has property assets, investments and holdings, para. 0037); obtaining one or more trust source distribution instructions (see 112(b) rejections)(user enters information on retirement accounts and the proper plan server 100 connects the user to third party institutions to synchronize the information to retrieve and populate necessary forms such as beneficiary forms, trust holding forms, power of attorney forms, and any other forms necessary, para. 0037) from the requestor for the recipient (the user’s designation of beneficiaries is pushed directly to third party institutions, para. 0040, figs. 7, 12); obtaining a plurality of trust source distribution triggering events (see 112(b) rejections) for each one of the one or more trust source distribution instructions from the requestor for the recipient (using control tab 320 in the plan server 100 the user can select during life and after-death 502 designations, para. 0041); appending the one or more trust source information to the trust blockchain (the user can connect with the blockchain network for storage of their Trust and updates are captured in numerous blockchain nodes to verify the one updating his estate documents, para. 0051, fig. 13); appending the one or more trust source distribution instructions for the recipient to the trust block chain (see 112(a) rejections) (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust block chain (see 112(a) rejections) (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); obtaining an advisor information from the requestor (The user also enters information to designate trustees, para. 0034); appending the advisor information to the trust blockchain (the user can connect with the blockchain network for storage of their Trust and updates are captured in numerous blockchain nodes to verify the one updating his estate documents, para. 0051, fig. 13); generating the trust (user can create a full trust through use of the trust module 208, para. 0043) wherein the trust comprises a control logic configured to control access to the trust (invention includes computer programmable code for allowing a user to make control designations during the user’s lifetime or after death, para. 0027, figs. 5 and 6) based on obtaining verification of a condition for trust (if the after-death 506 feature is selected the user can specify an executor, trustee and beneficiary, para. 0041, figs. 5 and 6) and the control logic is executed using the hardware processor configured to receive a first instruction to administer the trust (under the after-death tab 506, if a trustee is designated, a user may be prompted with tab 510 to specify further information on his or her trust, such as successor trustees and designated powers, figs. 5 and 6); and appending the trust to the trust blockchain (at step 1350, the user’s estate documents such as a trust is entered as a record into a block on the blockchain network, para. 0050, fig. 13).  However, modified Rang fails to disclose wherein the one or more identified distribution objects are selected from merchandise, video messages, voice messages, and text messages; receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise.
Krim, in the related field of posthumous communication, teaches wherein the one or more identified distribution objects (computer solicits from a person an electronic communication and designated recipients for the electronic communication to be transmitted on a designated date upon receiving a notice of death of the person, paras. 0003, figs. 3A, 3C, 4A, 4B, and 5C) are selected from merchandise (a personal property allocator allows a member to provide instructions for distribution of personal property such as jewelry, watches, clothes, photographs, etc., para. 0041, fig. 5C; member may request that flowers be delivered to survivors every year on an anniversary date and system will place an order through an on-line service with an internet florist, para. 0052, figs. 3A, 3C, 4A, 4B, and 5C), video messages, voice messages (member may provide clip art, video or audio clips to be included in one or more of their messages, para. 0037, figs. 3A, 3C, 4A, 4B, and 5C), and text messages (member enters a message text 424 and title 426 of the message and may designate an event 433 that is to trigger sending the message such as illness, injury, incapacitation, imminent death, death or a date certain 434, paras. 0025-0035, figs. 3A, 3C, 4A, 4B, and 5C); receiving a notification (when the system is notified of the death of a member the messages are sent to designated recipients and for date certain delivery options, the system compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0057-0058) of an occurrence of a distribution triggering event (selections for delivery options for each message include two or more of (a) immediate, (b) on a date certain, (c) on notification of death or incapacitation by a custodian, (d) on notification of death by way of the Social Security Administration’s Death Master File, or another public record, para. 0047,  figs. 3A, 3C, 4A, 4B, and 5C); determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events (date certain deliver options include a specific date such as a birthday, anniversary, holiday etch, and may call for a recurring messages to be such as an annual message on an anniversary or birthday, figs. 3A, 3C, 4A, 4B, and 5C; system holds messages in abeyance until the system learns of the death of a member and for date certain delivery options it compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0056-0057, figs. 3A, 3C, 4A, 4B, and 5C) or one of the plurality of trust source distribution triggering events; and at least one of delivering (when the system is notified of the death of a member the messages are sent to designated recipients and for date certain delivery options, the system compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0057-0058, figs. 3A, 3C, 4A, 4B, and 5C) the trust source distribution, the video message (member may provide clip art, video or audio clips to be included in one or more of his messages, figs. 3A, 3C, 4A, 4B, and 5C), the voice message (member may provide clip art, video or audio clips to be included in one or more of his messages, figs. 3A, 3C, 4A, 4B, and 5C), and the text message (member enters a message text 424 and title 426 of the message and may designate an event 433 that is to trigger sending the message, paras. 0025-0035, figs. 3A, 3C, 4A, 4B, and 5C) or instructing a merchant to deliver merchandise (member may request that flowers be delivered to survivors every year on an anniversary date, para. 0052, figs. 3A, 3C, 4A, 4B, and 5C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the ability to  select identified distribution objects and deliver distribution objects to a recipient upon occurrence of a triggering event as taught by the system of Krim.  The motivation for doing so would have been to transmit messages and personal property to a recipient at a designated date upon receiving notice of a person’s death (Krim, paras. 003-0041).

In regards to claim 3, modified Rang discloses the system of claim 1, and further discloses wherein the instructions further comprises one or more of: obtaining a personalization input from the requestor for the one or more recipients (proper plan server 100 and funding wizard module 204 populates necessary forms such as beneficiary forms, para. 0037, figs. 4, 5, 7); generating a personalization completion block; and uploading the personalization completion block to the trust blockchain.

In regards to claim 4, modified Rang discloses the system of claim 1, and further discloses wherein the instructions further comprises one or more of: creating an account set-up form; creating a management agreement; creating an account transfer form (fig. 6 depicts the transfer feature 322 which allows a user to effectuate a transfer of properties during the life or after the death of the transferor, para. 0042, fig. 6); creating a margin agreement; creating an options agreement; creating a money movement agreement; generating a distribution documents completion block containing the one or more created forms and agreements; and appending the distribution documents completion block to the trust blockchain.

In regards to claim 5, modified Rang discloses the system of claim 4, and further discloses wherein the system is configured to generate a unique hash value for each of the documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the trust blockchain (In step 1320, the signed estate plan is broadcast as a transaction to nodes on a blockchain network and all estate documents and portions thereof are encrypted and the private data of the user is broken up into segments and stored across the blockchain network, para. 0050, fig. 13).

In regards to claim 7, Rang discloses a computer-implemented method for account creation (proper plan server 100 contains software modules such as trust module 208 programmed to create estate planning documents, para. 0035, figs. 1,  2, 14) in a networked computing environment (system includes proper plan server 100 which is the centralized estate planning server or network which hosts the software to effectuate the transfer of estate planning information across different networks and databases, para. 0032, figs. 1, 2, 5, 8, 9, 12, and 14), the method comprising: receiving a request (a user 102 logs into proper plan server 100 through a remote computer through an internet connection, para. 0032) to create a trust from a requestor (user can create a full trust through the use of the trust module 208, para. 0043, fig. 7); creating a trust blockchain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan, para. 0020, fig. 13); obtaining recipient information from the requestor (user enters information necessary to designate beneficiaries, heirs, trustors, trustees, and any other information typically provided to an estate planning attorney, para. 0034); obtaining one or more identified distribution objects (see 112(b) rejections) from the requestor for the recipient (proper plan web page 300 GUIs for providing information on user’s accounts, properties, retirement plans, insurance, annuities, real estate and other holdings; and for designating beneficiaries and a transfer feature 322 for effecting transfer of assets, para. 0038, figs. 3, 4, and 6), wherein the one or more identified distribution objects are selected from merchandise (proper plan web page 300 GUIs for providing information on user’s properties, para. 0028); obtaining a plurality of identified distribution triggering events (see 112(b) rejections) for each one of the one or more identified distribution objects from the requestor for the recipient (transfer feature 322 allows a user to effectuate a transfer of properties during the life or after the death of the transferor with a menu of features to transfer-on-death or designate an estate or trust, para. 0042, fig. 6); appending the recipient information to a trust blockchain (In step 1320, the signed estate plan is broadcast as a transaction to nodes on a blockchain network and at step 1350, the user’s estate documents such as a trust is entered as a record into a block, para. 0050, fig. 13; each time a new data record is fed into one of the nodes on the blockchain it is broadcasted to all the nodes on the network, para. 0050, fig. 13); appending the one or more identified distribution objects for the recipient to the trust block chain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); appending the plurality of identified distribution triggering events for each one of the one or more identified distribution objects to the trust block chain (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); obtaining one or more trust source information from the requestor (funding wizard module 204 prompts the user to enter information on specific accounts and financial institutions such as the user’s banks, brokerage accounts, retirement accounts, insurance companies and other institutions where the user has property assets, investments and holdings and the system synchronizes the information to populate necessary forms such as beneficiary forms, trust holding forms, power of attorney forms, and any other forms necessary, para. 0037); obtaining one or more trust source distribution instructions (see 112(b) rejections)(user enters information on retirement accounts and the proper plan server 100 connects the user to third party institutions to synchronize the information to retrieve and populate necessary forms such as beneficiary forms, trust holding forms, power of attorney forms, and any other forms necessary, para. 0037) from the requestor for the recipient (the user’s designation of beneficiaries is pushed directly to third party institutions, para. 0040, figs. 7, 12); obtaining a plurality of trust source distribution triggering events (see 112(b) rejections) for each one of the one or more trust source distribution instructions from the requestor for the recipient (using control tab 320 in the plan server 100 the user can select during life and after-death 502 designations, para. 0041); appending the one or more trust source information to the trust blockchain (the user can connect with the blockchain network for storage of their Trust and updates are captured in numerous blockchain nodes to verify the one updating his estate documents, para. 0051, fig. 13); appending the one or more trust source distribution instructions for the recipient to the trust block chain (see 112(a) rejections) (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust block chain (see 112(a) rejections) (fig. 13 depicts an embodiment of a blockchain method of securely distributing and storing a digital estate plan with all estate documents and portions there encrypted and stored across the blockchain network, para. 0020, fig. 13); obtaining an advisor information from the requestor (The user also enters information to designate trustees, para. 0034); appending the advisor information to the trust blockchain (the user can connect with the blockchain network for storage of their Trust and updates are captured in numerous blockchain nodes to verify the one updating his estate documents, para. 0051, fig. 13); generating the trust (user can create a full trust through use of the trust module 208, para. 0043) wherein the trust comprises a control logic configured to control access to the trust (invention includes computer programmable code for allowing a user to make control designations during the user’s lifetime or after death, para. 0027, figs. 5 and 6) based on obtaining verification of a condition for trust (if the after-death 506 feature is selected the user can specify an executor, trustee and beneficiary, para. 0041, figs. 5 and 6) and the control logic is executed using the hardware processor configured to receive a first instruction to administer the trust (under the after-death tab 506, if a trustee is designated, a user may be prompted with tab 510 to specify further information on his or her trust, such as successor trustees and designated powers, figs. 5 and 6); appending the trust to the trust blockchain (at step 1350, the user’s estate documents such as a trust is entered as a record into a block on the blockchain network, para. 0050, fig. 13).  However, modified Rang fails to disclose wherein the one or more identified distribution objects are selected from merchandise, video messages, voice messages, and text messages; receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise.
Krim, in the related field of posthumous communication, teaches wherein the one or more identified distribution objects (computer solicits from a person an electronic communication and designated recipients for the electronic communication to be transmitted on a designated date upon receiving a notice of death of the person, paras. 0003, figs. 3A, 3C, 4A, 4B, and 5C) are selected from merchandise (a personal property allocator allows a member to provide instructions for distribution of personal property such as jewelry, watches, clothes, photographs, etc., para. 0041, fig. 5C; member may request that flowers be delivered to survivors every year on an anniversary date and system will place an order through an on-line service with an internet florist, para. 0052, figs. 3A, 3C, 4A, 4B, and 5C), video messages, voice messages (member may provide clip art, video or audio clips to be included in one or more of their messages, para. 0037, figs. 3A, 3C, 4A, 4B, and 5C), and text messages (member enters a message text 424 and title 426 of the message and may designate an event 433 that is to trigger sending the message such as illness, injury, incapacitation, imminent death, death or a date certain 434, paras. 0025-0035, figs. 3A, 3C, 4A, 4B, and 5C); receiving a notification (when the system is notified of the death of a member the messages are sent to designated recipients and for date certain delivery options, the system compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0057-0058) of an occurrence of a distribution triggering event (selections for delivery options for each message include two or more of (a) immediate, (b) on a date certain, (c) on notification of death or incapacitation by a custodian, (d) on notification of death by way of the Social Security Administration’s Death Master File, or another public record, para. 0047,  figs. 3A, 3C, 4A, 4B, and 5C); determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events (date certain deliver options include a specific date such as a birthday, anniversary, holiday etch, and may call for a recurring messages to be such as an annual message on an anniversary or birthday, figs. 3A, 3C, 4A, 4B, and 5C; system holds messages in abeyance until the system learns of the death of a member and for date certain delivery options it compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0056-0057, , figs. 3A, 3C, 4A, 4B, and 5C) or one of the plurality of trust source distribution triggering events; and at least one of delivering (when the system is notified of the death of a member the messages are sent to designated recipients and for date certain delivery options, the system compares the current date against the delivery date of any message that is scheduled to be delivered at a date certain, paras. 0057-0058) the trust source distribution, the video message (member may provide clip art, video or audio clips to be included in one or more of his messages, figs. 3A, 3C, 4A, 4B, and 5C), the voice message (member may provide clip art, video or audio clips to be included in one or more of his messages, figs. 3A, 3C, 4A, 4B, and 5C), and the text message (member enters a message text 424 and title 426 of the message and may designate an event 433 that is to trigger sending the message, paras. 0025-0035, figs. 3A, 3C, 4A, 4B, and 5C, figs. 3A, 3C, 4A, 4B, and 5C) or instructing a merchant to deliver merchandise (member may request that flowers be delivered to survivors every year on an anniversary date, para. 0052, figs. 3A, 3C, 4A, 4B, and 5C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the ability to  select identified distribution objects and deliver distribution objects to a recipient upon occurrence of a triggering event as taught by the system of Krim.  The motivation for doing so would have been to transmit messages and personal property to a recipient at a designated date upon receiving notice of a person’s death (Krim, paras. 003-0041).

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rang, in view of Krim, and further in view of US 2012/0284201 to Racanelli et al. (hereinafter referred to as Racanelli).

In regards to claim 2, modified Rang discloses the system of claim 1, but fails to disclose wherein the instructions further comprises one or more of: obtaining a marital status from the requestor; obtaining spousal information from the requestor; obtaining spousal agreement from a spouse of the requestor; confirming the marital status; generating a marital status completion block; and appending the marital status completion block to the trust blockchain.
Racanelli, in the related field of computer implemented methods for modeling estate disposition teaches obtaining a marital status from the requestor (relevant inputs include the marital status and history of the estate planning client, spouse, children and other beneficiaries, and action buttons 341, 343 allow for easy input of the client's marital status, para. 0037).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the marital status of the requestor as taught by the system of Racanelli. The motivation for doing so would have been to determine if assets are held outright by the client, outright by the spouse, or jointly in common (Racanelli, para. 0033).

In regards to claim 8, modified Rang discloses the computer-implemented method of claim 7, but fails to disclose wherein the instructions further comprises one or more of: obtaining a marital status from the requestor; obtaining spousal information from the requestor; obtaining spousal agreement from a spouse of the requestor; confirming the marital status; generating a marital status completion block; and appending the marital status completion block to the trust blockchain.
Racanelli, in the related field of computer implemented methods for modeling estate disposition teaches obtaining a marital status from the requestor (relevant inputs include the marital status and history of the estate planning client, spouse, children and other beneficiaries, and action buttons 341, 343 allow for easy input of the client's marital status, para. 0037).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the marital status of the requestor as taught by the system of Racanelli. The motivation for doing so would have been to determine if assets are held outright by the client, outright by the spouse, or jointly in common (Racanelli, para. 0033).

In regards to claim 9, modified Rang discloses the computer-implemented method of claim 8, and further discloses wherein the instructions further comprises one or more of: obtaining a personalization input from the requestor for the one or more recipients (proper plan server 100 and funding wizard module 204 populates necessary forms such as beneficiary forms, para. 0037, figs. 4, 5, 7); generating a personalization completion block; and uploading the personalization completion block to the trust blockchain.

In regards to claim 10, modified Rang discloses the computer-implemented method of claim 8, and further discloses wherein the instructions further comprises one or more of: creating an account set-up form; creating a management agreement; creating an account transfer form (fig. 6 depicts the transfer feature 322 which allows a user to effectuate a transfer of properties during the life or after the death of the transferor, para. 0042, fig. 6); creating a margin agreement; creating an options agreement; creating a money movement agreement; generating a distribution documents completion block containing the one or more created forms and agreements; and appending the distribution documents completion block to the trust blockchain.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rang, in view of Krim, and further in view of US 7,454,376 to Argenbright (hereinafter referred to as Argenbright).

In regards to claim 6, modified Rang discloses the system of claim 5, but fails to disclose wherein the instructions further comprises one or more of: notifying the recipient of a distribution under the trust; obtaining a distribution location from the recipient; making a distribution to the recipient; generating a distribution delivery completion block; and appending the distribution delivery completion block to the trust blockchain.
Argenbright, in the related field of systems and methods for creating and administering trusts over the Internet, teaches notifying the recipient of a distribution under the trust (in process 132 the beneficiary is notified of any rights to receive the gifts from the grantor or contributors, depending on the structure and purpose of the trust, col. 18, lines 48-65, fig. 10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the ability to notify a beneficiary of a distribution under the trust as taught by the system of Argenbright. The motivation for doing so would have been to distribute the assets to the beneficiary and terminate the trust (Argenbright, col. 18, lines 48-65, fig. 10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rang, in view of Krim, in view of Racanelli, and further in view of Argenbright.

In regards to claim 11, modified Rang discloses the computer-implemented method of claim 10, but fails to disclose wherein the instructions further comprises one or more of: notifying the recipient of a distribution under the trust; obtaining a distribution location from the recipient; making a distribution to the recipient; generating a distribution delivery completion block; and appending the distribution delivery completion block to the trust blockchain.
Argenbright, in the related field of systems and methods for creating and administering trusts over the Internet, teaches notifying the recipient of a distribution under the trust (in process 132 the beneficiary is notified of any rights to receive the gifts from the grantor or contributors, depending on the structure and purpose of the trust, col. 18, lines 48-65, fig. 10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Rang with the ability to notify a beneficiary of a distribution under the trust as taught by the system of Argenbright. The motivation for doing so would have been to distribute the assets to the beneficiary and terminate the trust (Argenbright, col. 18, lines 48-65, fig. 10).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the rejection of claims 6, 7, and 11 under 35 USC §112(b) and the previous rejections are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-11 under 35 USC §101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-11 under 35 USC §101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, that the claims recite more than an abstract idea because the claims are directed to something more than the abstract idea of creating a trust and the operations are inextricably tied to computer technology by the use of a blockchain.  The Applicant further states on pages 10 and 11 of their remarks, that by providing triggering events for distribution mechanisms the user can achieve a distribution of money, messages and gifts to a recipient at select times based on a triggering event which is secure with the user of blockchain and improves the technical field.
Examiner respectfully disagrees with Applicant’s argument.  Distributing money, messages, and gifts to a recipient at a select time based upon a triggering event and recording the information on a blockchain is not a technical solution to a problem, or an improvement to the functioning of a computer or to any other technology or technical field.  A computer system receiving information over a network from a requestor to create a trust with beneficiaries and recording the information on a blockchain is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Applicant’s claimed invention only improves the business practice of creating a trust and does not improve the claimed computer elements or any other technology.  Therefore, the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims provide triggering events for distributing money, messages and gifts to a recipient at select times based on a triggering event.  Examiner respectfully disagrees with Applicant’s argument. As stated previously, distributing money, messages, and gifts to a recipient at a select time based upon a triggering event and recording the information on a blockchain is nothing more than executing instructions to apply the exception to a computer.  The additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the rejections of claims 1-11 pursuant to 35 USC §101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of claims 1, 3-5, 7, 9, and 10 under 35 USC §102 and claims 2, 6, 8, and 11 under 35 USC §103, the Applicant argues that the prior art of Rang fails to disclose the limitations of the amended independent claims for managing a range of personalized distribution over time.  Applicant further argues that the prior art of Racanelli and Argenbright also fails to teach the amended independent claim limitations.  However, Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC §103, the combination of Rang, and Krim teaches the amended claims limitations of independent claims 1 and 7.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on independent claim 1 and 7.  Therefore, the rejections for claims 1-11 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osterer et al. (US 2006/0029199) teaches delivering messages after a client’s death to intended recipient at particular future dates such as a birthday, milestones, and holidays.
Barrett (US 2017/0289081) teaches methods for periodic posthumous electronic delivery of voice messages, video messages, images, and/or email on selected occasions.
Mohammed (US 10,880,386) teaches a method and system for scheduling, indexing, categorizing, and triggering digital content and gifts for future delivery.
Khalil (WO 2021/260674) teaches automated will creation, verification of beneficiaries, and passing assets through a borderless fintech ecosystem.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        4/17/2022